DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 5/19/2022.
Claims 1, 12 and 29-46 are pending. Claims 2-11 and 13-28 are cancelled. Claims 29-46 are new. Claims 1 and 12 are currently amended. Claims 1, 12 and 43 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 5/19/2022, with respect to Claim Objections and 112 Rejections, as indicated in line numbers 2-3 of the office action mailed 1/19/2022, have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Applicants’ arguments and amendments, filed 5/19/2022, with respect to Prior Art Rejections for independent claim 12, as indicated in line numbers 4-5 of the office action mailed 1/19/2022, have been fully considered and are persuasive.  The rejections have been withdrawn, and the claim is allowed as noted below in the section “Allowable Subject Matter”.
Claim Objections
Claims 38-42 are objected to because of the following informalities:  
Claims 38 recites “the first inner side wall surface” (emphasis added) in line 4 of the claim, which the Examiner suggests amending to “the first inner side surface”, since it appears that the claimed element was previously introduced using that same/identical language in line 3 of claim 38.
Appropriate correction is required.
Note the dependent claims 39-42 necessarily inherit the objected subject matter of the claims on which they depend.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lateral side surface [of the first substrate]" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of prosecution, the claimed “the lateral side surface [of the first substrate] will be interpreted as being the same as the previously introduced “first side surface] of the first substrate.
Claim 31 recites “a first outer lateral side surface [of the second substrate]” in line 2 of the claim, however "a first outer lateral side surface [of the second substrate]" element was already introduced earlier in lines 3-4 of claim 1, which claim 31 depends from, and thereby it is unclear whether the “a first outer lateral side surface [of the second substrate]” in line 2 of the claim is directed to that same element and therefore should be properly amended to "the a first outer lateral side surface [of the second substrate]" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 32 recites “the first outer lateral side surface” in line 3 of the claim, however as noted above in the 112 rejection of claim 31 there is potentially two distinct “the first outer lateral side surface” elements found in claims 1 and 31, respectively, which claim 32 depends from, and thus, it is unclear which specific “the first outer lateral side surface” element is being referenced in line 3 of the claim.
Note the dependent claims 29-37 necessarily inherit the indefiniteness of the claims on which they depend.
A.	Prior-art rejections based at least in part by Sun

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 43 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2011/0049704 A1, hereinafter “Sun”).
Regarding independent claim 43, Figures 1A-1B of Sun disclose a semiconductor device package, comprising: 
a first substrate 110 (“circuit substrate”- ¶0025) having a first lateral side surface; 
a second substrate 150 (“heatsink”- ¶0026, consisting solely of element 150) over the first substrate 110, wherein the second substrate 150 has an outer lateral side surface substantially aligned with the first lateral side surface of the first substrate 110 (¶0040), wherein the second substrate 150 has an opening (i.e., the recess/opening in 150 occupied by the portion of 154 embedded in 150); 
at least one electronic device 120 (“chip”- ¶0025) disposed between the first substrate 110 and second substrate 150; and 
an interconnection 154 (“protrusions”- ¶0026) passing through the opening and connecting to the first substrate 110 and the second substrate 150; 
wherein the interconnection 154 overlaps a side surface of the opening from a side view perspective.
Regarding claim 46, Figures 1A-1B of Sun disclose the semiconductor device package further comprising an encapsulant 140 (“encapsulant”- ¶0026) between the first substrate 110 and the second substrate 150 and configured to provide a support for the second substrate 150, since encapsulant 140 is attached to substrate 150 such that it would provide some degree of mechanical/physical support.
B.	Prior-art rejections based at least in part by Laio

Claim Rejections - 35 USC § 102
Claims 43-44 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laio et al. (Patent No. US 9,190,367 B1, hereinafter “Laio”).
Regarding independent claim 43, Figures 1A-1B of Laio disclose a semiconductor device package, comprising: 
a first substrate 100 (“substrate”- Col. 2, Line 54) having a first lateral side surface; 
a second substrate 102 (“interposer”- Col. 2, Line 55) over an underside of the first substrate 100, wherein the second substrate 102 has an outer lateral side surface substantially aligned with the first lateral side surface of the first substrate 100, wherein the second substrate 102 has an opening (i.e., the space in between the left and right side portions of 102); 
at least one electronic device 104, 105 (“semiconductor device” and “passive components”- Col. 2, Lines 54-55) disposed between the first substrate 100 and second substrate 102; and 
an interconnection (i.e., the wires connected to device 104) passing through the opening and connecting to the first substrate 100 and the second substrate 102, since the wires are indirectly connected to substrate 102 via layer 106; 
wherein the interconnection overlaps a side surface of the opening from a side view perspective.
Regarding claim 44, Figures 1A-1B of Laio disclose wherein a first one 104 of the at least first electronic device 104, 105 is mounted on the first substrate 100 and a second one 105 of the first electronic device 104, 105 is mounted on the second substrate 102, since component 105 is indirectly attached to substrate 102 via layer 106.
Regarding claim 46, Figures 1A-1B of Laio disclose the semiconductor device package further comprising an encapsulant 106 (“package body”- Col. 2, Line 56) between the first substrate 100 and the second substrate 102 and configured to provide a support for the second substrate 102, since encapsulant 106 is attached to substrate 102 such that it would provide some degree of mechanical/physical support.
Allowable Subject Matter
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 45, the prior art of record including Yu, Sun and/or Laio, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the second substrate includes a bottom surface facing the first substrate and a top surface opposite to the bottom surface, and a second electronic device is disposed on the top surface of the second substrate”.
Claims 1 and 29-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 1 (which claims 29-37 depend from), the claim is allowable, because the prior art of record including Yu, Sun and/or Laio, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a second substrate arranged above the first substrate, wherein the second substrate has a first outer lateral side surface substantially aligned with the lateral side surface of the first substrate, and wherein the second substrate has a recess recessed with respect to the first outer lateral side surface of the second substrate, wherein the recess is located at a corner of the second substrate”.
Claim 12 is allowed.
Regarding independent claim 12, the claim is allowed, because the prior art of record including Yu, Sun and/or Laio, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a second substrate arranged over the first substrate, wherein the second substrate has a first outer lateral side surface including a first potion substantially aligned with the lateral side surface of the first substrate and a second portion over the top surface” and “an interconnection connected to the first substrate and the second substrate and adjacent to the second portion of first outer lateral side surface of the second substrate; wherein the first portion and the second portion are located at the same side of the second substrate”.
Claims 38-42, which depend from allowed claim 12, are objected to and would be allowable if rewritten or amended to overcome the objected subject matter set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895